        Case 1:21-cr-00118-RCL Document 104-1 Filed 09/22/21 Page 1 of 3




                                                        U.S. Department of Justice

                                                        Channing Phillips
                                                        Acting United States Attorney

                                                        District of Columbia


                                                        Judiciary Center
                                                        555 Fourth St., N.W.
                                                        Washington, D.C. 20530

                                                     September 22, 2021



 Sandra Roland                                    Greg Smith
 Federal Public Defender for DC                   Law Offices of Gregory Smith
 625 Indiana Avenue, NW                           913 East Capitol Street, SE
 Suite 550                                        Washington, DC 20003
 Washington, DC 20004                             (202) 460-3381
 (202) 208-7500                                   Fax: (877) 809-9113
 Fax: 202-208-7515                                Email: gregsmithlaw@verizon.net
 Email: sandra_roland@fd.org                      Counsel for Lisa Eisenhart
 Counsel for Eric Munchel



BY EMAIL

       Re:      United States v. Eric Munchel and Lisa Eisenhart
                Case No. 21-cr-118
                Volume 8 of Informal Discovery, iCloud Search Warrant Response (Version 2)

Dear Counsel:

        I have sent you or your designee an invitation to a USAFx folder titled “Volume 8
(Informal) – September 22, 2021.” This is a second production of the entire un-scoped return
from a search warrant on Mr. Munchel’s iCloud account, previously provided in Volume 7. This
folder includes 32 files, of which most are zip files. As you know, I previously produced the
entire un-scoped return in Volume 7 on September 17, 2021. However, I am concerned that the
downloads for Volume 7 may have been incomplete and so I asked the FBI, today, to re-transmit
the search warrant return to me and I am, accordingly, reproducing these files in their entirety.
You will note that some of files inside of the zip files are inaccessible; my understanding is that
these are encrypted files that the investigative team has been unable to access. If and when those
encrypted files are de-crypted, I will promptly provide them to you in discovery.
        Case 1:21-cr-00118-RCL Document 104-1 Filed 09/22/21 Page 2 of 3




                                  Summary of Prior Productions

       For your convenience, I am summarizing the prior discovery productions in this matter:

            Production                       Date                   Number of Items
 Production of Detention Appeal        March 3, 2021         12 items
 Materials
 Informal Discovery Volume 1           March 4, 2021         40 items seized from Mr.
                                                             Munchel’s cell phone
 Informal Discovery Volume 2           March 9, 2021         147 search warrant photos
 Image of Munchel’s cell phone         March 29, 2021        1 image of cell phone seized from
 (offered to both counsel and                                Mr. Munchel
 provided to Federal Defenders
 Office)
 Informal Discovery Volume 3           April 7, 2021      73 items
 Fast Track Discovery Volume 1         May 24, 2021       5,461 items
 Viewing Letter                        July 13, 2021      Regarding 42 physical items
 Informal Discovery Volume 4           July 30, 2021      88 items
 Fast Track Discovery Volume 2         In Production      Approximately 74 items
 Fast Track Discovery Volume 3         In Production      Will include January 5, 2021
                                                          BWC, TIES media objects, and
                                                          comprehensive TIES reports
 Informal Discovery Volume 5           August 21, 2021    Contains January 5, 2021 BWC,
                                                          Apple records, Apple search
                                                          warrant materials, and media
                                                          objects from FBI TIES/TTK
                                                          reports.
 Informal Discovery Volume 6           September 13, 2021 275 MB zip file containing
                                                          records Bates-stamped
                                                          CAPD_000000001 to
                                                          CAPD_000000848, index in PDF
                                                          format, and index in Excel
                                                          format.
 Informal Discovery Volume 7           September 17, 2021 Contains 142 files constituting
                                                          the full un-scoped iCloud search
                                                          warrant return.
 Informal Discovery Volume 8           September 22, 2021 Contains 32 files (24 zip files)
                                                          and constitutes a re-production of
                                                          full un-scoped iCloud search
                                                          warrant return.

     The materials are provided to you pursuant to the protective order entered in this case,
ECF No. 68.

                                               2
        Case 1:21-cr-00118-RCL Document 104-1 Filed 09/22/21 Page 3 of 3




         I recognize the government’s discovery obligations under Brady v. Maryland, 373 U.S.
83 (1963), its progeny, and Rule 16. I will provide timely disclosure if any such material comes
to light. Consistent with Giglio, Ruiz, and 18 U.S.C. § 3500, I will provide information about
government witnesses prior to trial and in compliance with the court’s trial management order.

        I request reciprocal discovery to the fullest extent provided by Rule 16 of the Federal
Rules of Criminal Procedure, including results or reports of any physical or mental examinations,
or scientific tests or experiments, and any expert witness summaries. I also request that
defendant(s) disclose prior statements of any witnesses defendant(s) intends to call to testify at
any hearing or trial. See Fed. R. Crim. P. 26.2; United States v. Nobles, 422 U.S. 255 (1975). I
request that such material be provided on the same basis upon which the government will
provide defendant(s) with materials relating to government witnesses.

        Additionally, pursuant to Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3, I
request that defendant(s) provide the government with the appropriate written notice if
defendant(s) plans to use one of the defenses referenced in those rules. Please provide any notice
within the time period required by the Rules or allowed by the Court for the filing of any pretrial
motions.

       I will forward additional discovery as it becomes available. As always, if you have any
questions, please feel free to contact me.

                                                     Sincerely,

                                                     /s/ Leslie A. Goemaat
                                                     Leslie A. Goemaat
                                                     Assistant United States Attorney

Enclosure(s)

Cc: Shirley Lewis, Federal Defender’s Office




                                                3
